         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
HOSEA KARANJA, TIMOTHY :
DYER, JOHN NJOROGE,            :
WILFRED CHEGE, STEVEN          :
STANIN, PETER NJENGA,          :
PETER THAGICU, DIANA           :
MERCADO, RICHARD RICHU, :
DAVID GIATHI, DINAMENE         :
BRANDAO and HANNAH             :                      C.A. No.: 15-40041-TSH
KIARIE, individually and on    :
behalf of all others similarly :
situated,                      :
       Plaintiffs,             :
                               :
v.                             :
                               :
STRATEGIC DELIVERY             :
SOLUTIONS, LLC and             :
SUBCONTRACTING                 :
CONCEPTS, LLC,                 :
       Defendants.             :
______________________________:

   PLAINTIFFS’ MOTION TO ENFORCE SETTLEMENT AS TO DEFENDANT
STRATEGIC DELIVERY SOLUTIONS, LLC AND FOR LEAVE TO FILE A PETITION
                AS TO AN AWARD OF ATTORNEYS’ FEES

       The plaintiffs respectfully request that this Court issue an Order enforcing the settlement

agreement in this matter and directing that defendant Strategic Delivery Solutions, LLC (“SDS”)

comply immediately with the terms of the settlement, namely by making its required settlement

payment, and that SDS also immediately provide counsel a copy of the agreement executed by

its authorized representative. Appended hereto and designated as “Attachment A” is a

placeholder for the settlement agreement, signed by all ten plaintiffs and a representative of

Subcontracting Concepts, LLC (“SCI”); by way of a separately filed request, the plaintiffs are

seeking leave to file that exhibit under seal with this Court, as it was intended to be a confidential



                                                  1
          Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 2 of 9



agreement among the parties.

        Further, based upon a provision in the agreement that permits a party to recover legal fees

should motion practice such as this be necessary, and otherwise based upon the inherent

authority of this Court to issue an award of attorneys’ fees in appropriate circumstances, the

plaintiffs also seek leave to file a petition as to the plaintiffs’ attorneys’ fees incurred in

connection with this motion practice, with that award to be paid by SDS. See Goodyear Tire &

Rubber Co. v. Haeger, ___ U.S. ___, 137 S.Ct. 1178, 2017 U.S. LEXIS 2613 (2017).1

        As the grounds for this request, the plaintiffs state:

I.      BACKGROUND

1.      Following an hours-long mediation with Magistrate Judge Katherine Robertson on

February 14, 2020, the parties in this matter reached agreement on the terms of a settlement.

2.      At that time, evidenced on a sealed recording taken in the courtroom, Judge Robertson

articulated various terms of the settlement and all of the plaintiffs, in addition to plaintiffs’

counsel and defendants’ counsel, expressed agreement with the terms announced.

3.      Following the report of Judge Robertson that the matter had been settled, on February 19,

2020, this Court entered a sixty-day settlement order of dismissal.

4.      On March 17, 2020, plaintiffs’ counsel received a draft confidential settlement agreement

and general release from counsel for the defendants. Importantly, the agreement as proposed by

the defendants called for separate payments to be made by SDS and SCI.

5.      Plaintiff’s counsel reviewed the draft and, on March 19, 2020, sent to defense counsel a

revised agreement. The revised agreement made certain minor adjustments, including correcting



1
 As will be explained, defendant SCI already has provided counsel with a copy of the settlement agreement signed
by its representative and has made its settlement payment. As a result, the plaintiffs do not seek to enforce the
agreement as to SCI.

                                                        2
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 3 of 9



the spelling of names and indicating that the necessary 1099 form would be issued by plaintiffs’

counsel’s firm. More substantively, but still relatively minor in nature, the agreement was

revised to indicate that, pursuant to the Age Discrimination in Employment Act (“ADEA”), the

Older Workers Benefit Protection Act of 1990 (“OWBPA”) and accompanying federal

regulations, should a plaintiff sign the agreement within his or her twenty-one day review period

as to the agreement, the signature would operate as that plaintiff’s waiver of the remainder of the

review period.

6.     Counsel for SCI responded the same day expressing his assent to the revisions. When no

response was received from counsel for SDS, on March 23, 2020 a follow-up email was sent

asking if counsel for SDS also was fine with the agreement as revised.

7.     With still no response from counsel for SDS, and particularly given the benign nature of

the revisions to the agreement proposed by the defendants, on March 24, 2020, plaintiffs’

counsel sent an email to defense counsel that advised that he would proceed on the assumption

that the revisions also were fine with SDS and would begin collecting plaintiffs’ signatures. The

same email advised that, if there was a concern with any revision, counsel for SDS should raise

the concern. To date, over a month later, there never has been any concern raised by counsel for

SDS concerning any revision or otherwise with any aspect of the agreement which, in large

measure, was as proposed by the defendants.

8.     Plaintiffs’ counsel then obtained signatures for all ten plaintiffs and, on March 27, 2020,

forwarded to defense counsel the package with the ten signatures in counterparts, as well as a

1099 form.

9.     A term of the agreement provided that the payments would be made by the defendants

within the later of either twenty-one days after the last ADEA/OWBPA revocation period, which



                                                 3
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 4 of 9



the law sets as seven days after signature, or thirty days after the last plaintiff’s signature was

obtained.

10.    The last plaintiff signed the agreement on March 27, 2020. Accordingly, the later of the

two periods for respective payments by the defendants was April 26, 2020.

11.    On April 6, 2020, plaintiffs’ counsel contacted defense counsel to advise that the sixty

day settlement order in this case was due to expire prior to the date by which payments were to

be made by the defendants. Based upon that sequencing, plaintiffs’ counsel advised that a

motion to extend the Court’s deadline should be filed.

12.    A proposed joint motion was circulated on April 9, 2020. Counsel for SCI responded

with his agreement as to the joint motion on the same day, also then producing an executed

settlement agreement on behalf of SCI.

13.    Not having heard from counsel for SDS as to the joint motion, or otherwise, on April 10,

2020, plaintiffs’ counsel emailed defense counsel to indicate that, on April 13, 2020, a modified

version of the motion would be filed reflecting only SCI’s assent to the request.

14.    The draft of a partially assented to motion was sent to defense counsel on April 13, 2020.

One of the attorneys for SDS then did respond, expressing agreement with a joint motion and

suggesting that the Court deadline be moved to May 15, 2020. With that acceptable edit, the

joint motion was filed on April 13, 2020 and allowed by this Court on April 14, 2020. See Doc.

Nos. 119 (joint motion) and 120 (Electronic Order).

15.    As the basis for the request, the joint motion noted that, pursuant to the settlement

agreement, the defendants had until April 26, 2020 to make their respective payments and that

the April 26, 2020 date fell after the sixty day settlement order was scheduled to expire,




                                                   4
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 5 of 9



necessitating the motion to move the settlement order date. See Joint Motion to Extend Deadline

Imposed by Settlement Order of Dismissal, ¶¶ 5-6.

16.    On April 15, 2020, plaintiffs’ counsel emailed defense counsel reminding them of the

April 26, 2020 payment deadline and asking that counsel endeavor to ensure that the payment

deadline was met in order to avoid any potential issues of breach. Counsel for SCI responded on

the same day stating that he was following up on the payment issue.

17.    By April 28, 2020, after the payment deadline already had passed, when no payment had

been received, plaintiffs’ counsel emailed defense counsel to inquire as to the status. Counsel for

SCI responded on April 29, 2020, indicating that its check was on its way. Plaintiffs’ counsel

then again asked counsel for SDS for a status update, an inquiry that went without response.

18.    SCI’s check was received on April 30, 2020.

19.    Also on April 30, 2020, plaintiffs’ counsel again emailed counsel for SDS, indicating that

the April 26, 2020 date had passed and, with no payment received and no word provided on

status, plaintiffs’ counsel would be drafting and filing the next day a motion to compel

enforcement and would be seeking fees associated with the endeavor.

20.    Soon after the April 30, 2020 email, plaintiffs’ counsel spoke with one of the attorneys

for SDS and then was advised that the issue was being addressed. In light of the status update

provided, plaintiffs’ counsel agreed to hold off on filing a motion.

21.    On Friday, May 1, 2020, an attorney for SDS advised that the client had been contacted

but there was no specific information concerning an update at that point. Plaintiffs’ counsel was

advised that there would be follow up over the weekend if necessary.

22.    On Monday, May 4, 2020, plaintiffs’ counsel was advised by counsel for SDS that the

expectation was that plaintiffs’ counsel “should have a check by the end of the week.”



                                                 5
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 6 of 9



23.    With no payment having been received, on Thursday, May 7, 2020, plaintiffs’ counsel

emailed to inquire as to whether the payment still was on track. No response to the inquiry was

received.

24.    Late on the afternoon of Friday, May 8, 2020, with still no further update and no payment

received, in addition to not having received a signed agreement from SDS to that point,

plaintiffs’ counsel again emailed counsel for SDS. The email advised that motion practice would

be necessary unless plaintiffs’ counsel received “an affirmative assurance of an exact date within

the next few days that [he could] expect both the check and the signed agreement from SDS.”

25.    There has been no response received as of today, May 9, 2020.

26.    At this point, it has been approximately two weeks since the deadline by which SDS was

to have made its payment. Despite repeated attempts, first preemptively to ensure acute

awareness of the date by which payment was to be made and second to follow up after the

deadline passed without compliance from SDS, plaintiffs’ counsel still is without the payment

from SDS or the agreement signed by its representative.

II.    ARGUMENT

       This Court has “an inherent power to supervise and enforce settlement agreements

entered into by parties to an action pending before the [C]ourt.” Dankese v. Defense Logistics

Agency, 693 F.2d 13, 16 (1st Cir. 1982) (internal citations omitted). Where, as here, the material

facts are not subject to dispute, it is for this Court to determine whether a contract has been

formed. See Moore v. La-Z-Boy, Inc., 639 F.Supp.2d 136, 140 (D.Mass. 2009) (“[w]hether

purported contract contains the necessary elements for enforceability is (ordinarily) a question of

law reserved for the [C]ourt.” (citation omitted; parentheses in original)). “All the essential

terms of a contract must be [sufficiently] definite and certain so that the intention of the parties



                                                  6
          Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 7 of 9



may be discovered, the nature and extent of their obligations ascertained, and their rights

determined.” Id. (citations omitted); see also Situation Mgmt. Sys., Inc. v. Malouf, Inc., 430

Mass. 875, 878 (2000) (“It is axiomatic that to create an enforceable contract, there must be an

agreement between the parties on the material terms of that contract, and the parties must have a

present intention to be bound by that agreement.”).2

         Although plaintiffs’ counsel has not been provided with an agreement signed by a SDS

representative; but see O’Rourke v. Jason Inc., 978 F.Supp. 41, 45-46 (D.Mass. 1997) (“[a]n oral

agreement to settle a claim . . . may be enforced as any other contract.”); the agreement that has

been signed by ten plaintiffs and SCI is substantively identical, with only benign or ministerial

revisions that SDS never has expressed concern with since March 19, 2020, to the agreement that

was proposed on behalf of the defendants on March 17, 2020. SDS indeed would be hard-

pressed to claim that there has been no meeting of the minds with respect to all material terms of

the agreement when it was the defendants, including SDS, who proposed the material terms that

all ten plaintiffs and SCI now have accepted. If more is needed, the relevant history, namely:

(1) the representations of counsel for SDS as to agreement with certain terms of settlement

before Judge Robertson on February 14, 2020;3 (2) the March 17, 2020 proposal of a settlement

agreement, including the precise terms of SDS’ payment obligations as to payment amount and

the timetable within which payment was to be made, by counsel for the defendants; (3) the

plaintiffs and SCI’s subsequent execution of the agreement; and, (4) the entire progression of

events as identified in Section I. of this memorandum, all conclusively establish that there is a




2
  Section H.1. of the agreement provides that it is to be construed according to Massachusetts law and is enforceable
in the state or federal courts located within the Commonwealth.
3
  The settlement terms discussed by Judge Robertson included the total amount of the settlement, but not the
breakdown of that total amount as between the defendants. That division was constructed by the defendants
themselves and was articulated within the settlement agreement.

                                                          7
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 8 of 9



binding and enforceable settlement agreement in this matter and, by not tendering its payment as

required by the terms of the timetable that the defendants proposed, SDS is in default of its

obligations. For those reasons, this Court should order SDS to tender immediate payment in full

satisfaction of its settlement obligation and further should direct that SDS immediately provide a

copy of the signed agreement to counsel.

       Lastly, Section H.10. of the agreement provides a remedy in the event that a party is

found to have breached its agreement, including an award of the legal fees incurred for the party

harmed by the breach. Beyond the terms of the agreement, this Court otherwise possesses the

inherent authority, in the exercise of its sound discretion, to issue an award of attorneys’ fees.

See Goodyear Tire & Rubber Co., 137 S.Ct. at 1186, 2017 U.S. LEXIS at **11-12 (recognizing

that federal courts possess certain inherent powers to manage their affairs, including the ability to

assess attorneys’ fees when appropriate). Based upon the progression outlined in this

memorandum, the plaintiffs suggest that an award of fees to be assessed against SDS is

appropriate here and request leave to file a fee petition.

III.   CONCLUSION

       WHEREFORE, for the reasons discussed, the plaintiffs respectfully request that this

Court enter an Order directing that SDS immediately provide plaintiffs’ counsel with a copy of

the agreement signed by its representative and that SDS further immediately provide its agreed

upon settlement payment. Pursuant to the agreement as well as this Court’s inherent authority,

plaintiffs further request leave to file an appropriate petition with the Court seeking an award of

the attorneys’ fees associated with this matter to be assessed against SDS.




                                                  8
         Case 4:15-cv-40041-TSH Document 121 Filed 05/09/20 Page 9 of 9



                                                      THE PLAINTIFFS,
                                                      By their attorney,

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini, BBO #: 654690
                                                      Reardon, Joyce & Akerson, P.C
                                                      4 Lancaster Terrace
                                                      Worcester, MA 01609
                                                      508.754.7285
                                                      agambaccini@rja-law.com


                                  CERTIFICATE OF COMPLIANCE

        The undersigned counsel hereby certifies that a good faith attempt to resolve or narrow
the issue(s) presented by this motion has been made pursuant to LR, D.Mass. 7.1. Specifically,
on April 30, 2020, the undersigned emailed counsel for SDS advising of the intention to engage
in motion practice on the issues of SDS’ failure to provide a signed agreement and failure to
make the required settlement payment. Discussions did follow with counsel for SDS concerning
those issues, and plaintiffs’ counsel agreed to hold off on filing the motion. When no payment
was made by May 8, 2020, plaintiffs’ counsel again emailed defense counsel advising of the
intention to seek relief from the Court. This motion follows.

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that a paper copy shall be served upon those indicated as non-registered
participants on May 9, 2020.

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini




                                                  9
